DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the invention of Group I, readable on claims 1 through 10, in the reply filed on June 9, 2022 is acknowledged.  The traversal is on the grounds that it would not be a serious burden on the Examiner to examine Group I and Group II because these are classified in the same class and “any field of search for one Group is likely to overlap with the field of search for the other” and also because “maintaining a restriction between Groups I and II would impede the examination process and further contribute to the overall backlog of applications at the USPTO”.  This is not found persuasive because applicant has failed to provide any evidence that it would not be a serious burden on the examiner to examine twice as many claims within the allotted amount of time for a single invention (i.e., one application with one corresponding invention), with some claims being apparatus claims and other claims being method claims, which are all classified in one class where that class (i.e., B60H) has hundreds of thousands of prior art references classified therein and where applicant is not even asserting and providing proof that the required search for one invention is exactly the same as the required search for the other invention. Applicant has furthermore failed to provide any evidence or even any explanation for the assertions that maintaining this restriction requirement would “impeded the examination process” and “further contribute to the overall backlog of applications at the USPTO”.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: a controller configured to control the first refrigerant flow valve and the second refrigerant flow valve based on the target output temperature for the HVAC condenser as recited by base claim 1 and by all claims depending therefrom; the controller further configured to determine if the evaporator, the HVAC condenser, and the exterior condenser are all operational as recited by claim 4 and by all claims depending therefrom. In particular, while Figure 1 shows controller 130 schematically, none of the drawings show the controller 130 being operably connected in any way to the two valves as required for the claimed invention corresponding to claim 1 and all claims depending therefrom, for example.  Similarly, none of the drawings show the controller 130 as being operably connected in any way to the evaporator, the HVAC condenser, and the exterior condenser as required by the claimed invention corresponding to claim 4 and any claims depending therefrom. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because Figure 3 depicts a flow diagram/flow chart without any steps being specified within the flow diagram/flow chart.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the term “temperature output” which is not defined by the specification as being a temperature or temperature value but which appears to be compared to a temperature or temperature value, both by the description in the specification and by the limitations in the claims; and the term “subcool value” which is also not defined by the specification but which appears to be compared to a temperature decrease (i.e., an action involving a decrease in temperature). 
In the term “temperature output”, “temperature” is used as the adjective and not as the noun whereas the term “output” is used as the noun. Furthermore, in context and in the absence of a definition provided by applicant, “the temperature output” of or by “the HVAC condenser” can at best be understood (i.e., by using and relying on the plain and common meaning of all terms as required) to refer to the refrigerant/fluid output of a condenser or to some form of thermal output of the condenser. It is furthermore not entirely clear whether the term “temperature output” is intended to be used to refer to the fluid/refrigerant output of the HVAC condenser or to the temperature of the refrigerant/fluid output of the HVAC condenser or to some form of thermal output of the HVAC condenser or to some other interpretation. 
 Therefore, all comparisons of “the temperature output” of or by “the HVAC condenser” to “the target output temperature” are unclear because these fail to clearly compare two temperatures to each other or to compare two other equivalent types of values to each other. 
The term “subcool value” similarly appears to be used by applicant to compare a value (i.e., a numerical value) to an action (i.e., a temperature decrease). Again, the described comparison is not between one action and another action or between one numerical value and another numerical value.
Claim Objections
Claims 1 through 10 are objected to because of the following informalities: acronyms which are not readily recognizable (i.e., “RFV”) should not appear in the claims but should instead be replaced with the corresponding terminology written out in full in order to facilitate future searches, for example, should the instant application issue as a patent; and, “of” should be inserted immediately preceding “the vehicle” in the last line of each of claims 8 and 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 through 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “to maintain a subcool value of the HVAC condenser in a predefined range, the subcool value being a temperature decrease of the refrigerant in a liquid phase” in claim 3 appear to equate a numerical value (i.e., “a subcool value”) to a “temperature decrease” (i.e., an action including a decrease in temperature), there is no corresponding description explaining how a numerical value and an action can be equated to each other or otherwise meaningfully compared to each other. 
	Additionally, claim 4 recites the limitations “wherein the controller is configured to determine if the evaporator, the HVAC condenser, and the exterior condenser are all operational”. However, the originally filed specification fails to fully describe what is is intended to be encompassed by the limitation “are all operational” as recited in claim 4 and in claims 5 through 10 depending therefrom. What criteria render each of these elements “operational”? Do these have to be merely properly installed in the system? Or do these have to have no leakage and/or no blockages? Or do these have to meet some other operability requirements? The originally filed specification is silent as to what is necessary for these elements to be deemed “operational” by the controller.
	Therefore, the description requirement is lacking for claims 3 through 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of parenthesis in base claim 1 (and in all claims depending therefrom) as written renders the scope of protection sought thereby unclear because it is not clear whether the terms included in parenthesis are intended to be included or excluded from the claims. Well-know, art-recognized acronyms such as “HVAC” can be used in the claims as such without the corresponding terminology also being written out in full in the claims; it is sufficient that this correspondence is specified in the corresponding written description in the specification. However, less well-known and less universally art-recognized acronyms such as “RFV” should not be used in the claims but instead should be replaced by the corresponding terminology written out in full such that, for example, future prior art searches (should the instant application go on to issue as a patent at some point) can be done more readily. 
The limitations “to maintain a subcool value of the HVAC condenser in a predefined range, the subcool value being a temperature decrease of the refrigerant in a liquid phase” in claim 3 are unclear as written because the limitations appear to equate a numerical value to a “temperature decrease” (i.e., an action including a decrease in temperature), but it is not at all clear how a numerical value and an action can be equated with each other or otherwise meaningfully compared to each other. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 also recites the broad recitation “a subcool value of the HVAC condenser in a predefined range”, and the claim also recites “the subcool value being a temperature decrease of the refrigerant in a liquid phase” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a result of the aforementioned indefiniteness issues related to claim 3, the claim is generally incomprehensible as written. Prior art cannot be reasonably applied to the claim without undue speculation by the examiner, nor can the patentability of the claim be determined relative to the prior art. 
Claim 4 recites the limitations “wherein the controller is configured to determine if the evaporator, the HVAC condenser, and the exterior condenser are all operational”. However, the originally filed specification fails to fully describe what is intended to be encompassed by the limitation “are all operational” as recited in claim 4 and in claims 5 through 10 depending therefrom. What criteria render each of these elements “operational”? Do these have to be merely properly installed in the system? Or do these have to have no leakage and/or no blockages? Or do these have to meet some other operability requirements? The originally filed specification is silent as to what is necessary for these elements to be deemed “operational” by the controller. Therefore, the metes and bounds of protection sought by the claim and by all claims depending therefrom are rendered indefinite.
 Claim 5 and all claims depending therefrom recite limitations which compare a/the “temperature output of the HVAC condenser” to “the target output temperature”. However, relying on the plain and common meaning of all terms, the term “temperature” is understood to merely qualify the term “output” in some unexplained way, whereas the “output of the HVAC condenser” can at best be understood to refer to a refrigerant/fluid output from the HVAC condenser. It is furthermore not entirely clear, absent a clarifying description or definition in the specification and the claims, whether the term “temperature output” is intended to be used to refer to the fluid/refrigerant output of the HVAC condenser or to the temperature of the refrigerant/fluid output of the HVAC condenser or to some form of thermal output of the HVAC condenser or to some other interpretation. 
 Therefore, all comparisons of “the temperature output” of or by “the HVAC condenser” to “the target output temperature” are unclear because these fail to clearly compare two temperatures to each other or to compare two other equivalent types of values to each other. 
As a result of the aforementioned indefiniteness issues related to claim 5, the claim and claims 6 through 10 depending therefrom are generally incomprehensible as written with regard to the scope of protection sought thereby. Prior art therefore cannot be reasonably applied to the aforementioned claims without undue speculation by the examiner, nor can the patentability of the claims be determined relative to the prior art at this time. 
Any claim not specifically mentioned above is at least rejected as being dependent on a rejected claim. 
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are, for example: a sensor or other means of measuring the temperature outside of the vehicle on which outside temperature the opening of the second RFV is based as recited in claim 8; and, a speedometer or other means of measuring the speed of the vehicle on which vehicle speed the control of the fan speed is based as recited in claim 10. 
Claims 1 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural interrelationships among the first variable refrigerant control valve, the compressor, and the HVAC condenser as per claim 1 and all claims depending therefrom; the structural interrelationships among the second RFV, the compressor, and the exterior condenser also as per claim 1 and all claims depending therefrom; the structural interrelationships among the controller, the first RFV and the second RFV as also as per claim 1 and all claims depending therefrom; and the structural interrelationships among the controller, the evaporator, the HVAC condenser, and the exterior condenser as per claim 4 and all claims depending therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groen et al. (US Patent No. 11,433,738 B2; filed on June 2, 2020). 
The applied reference has a common assignee (GM Global Technology Operations LLC) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Groen et al. discloses a thermal management system 110 (see Figure 2 especially) in a vehicle 100 essentially as claimed, comprising: a compressor 255 configured to output a refrigerant in vapor form for circulation in a refrigerant loop 220; a heating, ventilation, and air conditioning (HVAC) system 280 in the refrigerant loop including an evaporator 290 and an HVAC condenser 285; an exterior condenser 275 in the refrigerant loop 220 configured to vent heat to an exterior of the vehicle 100; a first variable refrigerant flow valve (RFV) 260 configured to control a flow rate of the refrigerant output by the compressor 255 into the HVAC condenser; a second RFV 265 configured to control a flow rate of the refrigerant output by the compressor 255 into the exterior condenser 275; and a controller 130 configured to control the first RFV 260 and the second RFV 265 based on a target output temperature for the HVAC condenser 285.  See column 5, line 23 through column 6, line 44.
 	Groen et al. furthermore discloses the system according to claim 1, wherein the target output temperature for the HVAC condenser 285 is based on an occupant selection of a temperature for a passenger cabin of the vehicle 100. See column 4, lines 22-52.
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763